The Honorable Chris Raff Prosecuting Attorney Seventeenth East Judicial District 411 North Spruce Street Searcy, Arkansas 72143
Dear Mr. Raff:
This is in response to your request for an opinion on the following question:
  Is it a violation of the Arkansas Freedom of Information Act for members of a quorum court or a quorum court committee to adjourn their noticed meeting and publicly state that the members will adjourn to a local restaurant for coffee and at the restaurant the members continue to discuss county business?
This office recently addressed an identical issue in Op. Att'y Gen. No. 93-299, a copy of which is enclosed. The conclusion reached in that opinion is that a factual inquiry, which is beyond the purview of this office, is needed in order to determine whether the gathering of quorum court members at the restaurant in question constituted a "meeting" for purposes of the Arkansas Freedom of Information Act (FOIA). If it is determined that such a gathering was a "meeting" within the meaning of the FOIA, it would constitute a "new" meeting of the quorum court, rather than a continuation of the original meeting since an adjournment of the original meeting occurred.
Additionally, if a factual inquiry reveals that the gathering of quorum court members at issue in your question constituted a "meeting," it would be considered a "special" meeting for purposes of the FOIA, and pursuant to A.C.A. § 25-19-106(b)(2) (Repl. 1992), two hours notice of a special meeting is required to be given to the news media located in the county in which the meeting is to be held, as well as to any other news media located elsewhere if they have so requested.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure